PER CURIAM.
Final summary judgment entered in favor of Carl Eisdorfer1 is reversed. As a matter of law, we find Eisdorfer liable upon the obligations represented by the subject promissory notes.
In the instant case, Eisdorfer signed the face of the subject promissory notes in his corporate capacity below the corporate name. The only possible purpose for the endorsement on the reverse side of the promissory notes was to submit the endorser (Eisdorfer) to personal liability on the obligations represented by the said promissory notes.
It is, therefore, ordered and adjudged that the cause be reversed and final summary judgment be entered in favor of The First State Bank of Miami.

. Eisdorfer was a defendant in the case below. The cause proceeded as against him only.